IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                November 20, 2007
                                 No. 06-20717
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

SCOTT A SAMFORD, JR

                                            Plaintiff-Appellant

v.

ASSISTANT WARDEN C S STAPLES; LIEUTENANT MS K PITTMAN;
OFFICER RODNEY BACKHUS, Corrections Officer V; SHELIA TORRES,
Corrections Officer IV; DOUGLAS DRETKE, Division Director; SARGENT G
STEVENS; WARDEN MERCHANT, Senior Warden

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:06-CV-279


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Scott A. Samford, Jr., Texas prisoner # 835644, appeals the dismissal of
his civil rights complaint alleging constitutional violations arising from an order
to strip in a public hallway, a subsequent strip-search, and a disciplinary
proceeding.    Samford claimed the incidents were part of a “harassment
campaign” in retaliation for Samford exercising his First Amendment right of

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-20717

access to the courts. Samford sought compensatory “damages for humiliation,
embarrassment, heartache, distress and depression,” as well as punitive
damages. The district court dismissed Samford’s complaint for failure to state
a claim. Samford timely appealed.
      This court reviews a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for
failure to state a claim upon which relief can be granted under the same de novo
standard as a dismissal under FED. R. CIV. P. 12(b)(6). Harris v. Hegmann, 198
F.3d 153, 156 (5th Cir. 1999). “To survive a Rule 12(b)(6) motion to dismiss, the
plaintiff must plead ‘enough facts to state a claim to relief that is plausible on
its face.’” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (quoting Bell
Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1974 (2007)). “Factual allegations must
be enough to raise a right to relief above the speculative level, on the assumption
that all the allegations in the complaint are true (even if doubtful in fact).” Bell
Atl. Corp., 127 S. Ct. at 1965 (quotation marks, citations, and footnote omitted).
      The district court held that 42 U.S.C. § 1997e(e) barred Samford’s claim
for compensatory damages because he alleged no physical injury. This court has
held that § 1997e(e) prevents a prisoner who has not alleged a physical injury
from seeking compensatory damages. See Harper v. Showers, 174 F.3d 716, 719
(5th Cir. 1999). Samford alleged he suffered humiliation, embarrassment,
heartache, distress, and depression, but no physical injury, resulting from the
strip search and disciplinary sanctions. His vague argument, raised for the first
time on appeal, that he suffered a wrist injury at some unspecified point in time
through unspecified events is unavailing; § 1997e(e) precludes his claim for
compensatory damages. See Theriot v. Parish of Jefferson, 185 F.3d 477, 491
n.26 (5th Cir. 1999).
      Samford also requested punitive damages. The court need not decide
whether § 1997e(e) bars a claim for recovery of punitive damages in the absence
of a physical injury, however, because Samford fails to show a constitutional
violation.

                                         2
                                     No. 06-20717

      Samford claimed that the order to strip for a search was given in
retaliation for Samford’s prior lawsuit against certain prison staff. “To state a
valid claim for retaliation under section 1983, a prisoner must allege (1) a
specific constitutional right, (2) the defendant’s intent to retaliate against the
prisoner for his . . . exercise of that right, (3) a retaliatory adverse act, and (4)
causation.” Jones v. Greninger, 188 F.3d 322, 324-25 (5th Cir.1999). Even
assuming that Samford could show that his prior lawsuit was an exercise of his
First Amendment right of access to the courts, Samford’s complaint alleged no
facts showing intent to retaliate for that exercise on the part of any of the prison
staff involved in the strip search. Samford also failed to allege facts showing a
causal connection between his prior lawsuit and the orders to submit to a strip
search. His conclusory arguments that the intent and causation existed are
insufficient to support his claim.
      Samford argues on appeal that he had a “state imposed liberty interest”
to be free from the order to strip in public and the strip search generally. States
may create liberty interests that will be protected by the Due Process Clause.
See Sandin v. Connor, 515 U.S. 472, 483-84 (1995). However, “these interests
will be generally limited to freedom from restraint which . . . imposes atypical
and significant hardship on the inmate in relation to the ordinary incidents of
prison life.” Id. at 484. Samford has alleged no facts showing that the order or
the search itself imposed hardships atypical of ordinary prison life and,
therefore, he has failed to show a liberty interest protected by the Due Process
Clause. See id. at 485-86.
      Samford additionally challenges the district court’s finding that the
disciplinary proceedings did not violate his due process rights. The disciplinary
sanctions included curtailed recreation and commissary privileges, assignment
of extra duty, temporary solitary confinement, and a reduction in his
classification status. Because the sanctions imposed upon Samford did not
represent atypical or significant hardships, they did not infringe upon a

                                          3
                                  No. 06-20717

constitutionally protected liberty interest and the disciplinary hearings that
resulted in those sanctions did not implicate the Due Process Clause.
        Samford argues that, because he was locked up during the holiday season
and had “all property confiscated,” the punishment imposed constituted an “a-
typical hardship. No one else ever suffered these deprivations.” Samford fails
to allege facts showing that confinement during a holiday is atypical. Nor does
he allege specific facts showing that either the holiday confinement or the
personal items removed from his cell imposed a significant hardship on him in
particular. His conclusional argument that no other inmate had “ever” suffered
the same deprivations is not credible and is insufficient to state a claim. Even
taking all of Samford’s allegations as true, he has not pleaded sufficient facts to
support a violation of the Due Process Clause. See Bell Atl. Corp., 127 S. Ct. at
1965.
        Samford argues that the district court erred in denying his motions for
appointment of counsel, claiming that he would have had a better result with
appointed counsel and that his lack of legal knowledge requires the appointment
of counsel. This court reviews the denial of a motion for appointment of counsel
for a clear abuse of discretion. Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).
There is no automatic right to counsel in a civil rights action, however counsel
may be appointed in such suits under “exceptional circumstances.” Ulmer v.
Chancellor, 691 F.2d 209, 212 (5th Cir. 1982); Cupit, 835 F.2d at 86. Samford’s
case did not present such exceptional circumstances and the district court did
not abuse its discretion in denying the motion.
        Samford’s appeal is without arguable merit and is dismissed as frivolous.
See 5TH CIR. R. 42.2; see also Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983). In Samford v. Staples, 231 F..App’x 374 (5th Cir. 2007), this court
dismissed a prisoner civil rights appeal by Samford and issued a 28 U.S.C.
§ 1915(g) sanctions warning. With this court’s dismissal of the instant appeal,
Samford has now accumulated three “strikes” for purposes of § 1915(g). See

                                        4
                                  No. 06-20717

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Samford is now
barred from proceeding in forma pauperis in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury. See 28 U.S.C. § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        5